         Case 1:20-cv-10352-KPF Document 4 Filed 12/29/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRYL PHELPS,

                          Petitioner,
                                                            20 Civ. 10352 (KPF)
                 -v.-
                                                   ORDER DIRECTING PAYMENT OF
SUPERINTENDENT, Gouverneur                            FEE OR IFP APPLICATION
Correctional Facility,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      Petitioner Darryl Phelps, currently incarcerated in Gouverneur

Correctional Facility, filed this petition seeking compassionate release because

of the COVID-19 pandemic. According to the New York State Department of

Corrections and Community Supervision website, Petitioner is incarcerated for

a parole violation, but he was originally convicted in 1997 in New York County,

and his next parole hearing date is in May 2021. Petitioner asserts that he is

60 years old, suffers from hypertension, and is in “imminent danger” of

contracting COVID-19. Petitioner does not describe the conditions of his

confinement. On December 28, 2020, Petitioner submitted a letter seeking a

temporary restraining order directing his release to a “residence facility.” 1

      Petitioner’s application is styled as a motion for compassionate release

under a provision applicable to federal prisoners, 18 U.S.C. § 3582(c)(1)(a).




1     That letter indicates that Petitioner is seeking relief under 28 U.S.C. § 2241. (See
      Dkt. #3).
         Case 1:20-cv-10352-KPF Document 4 Filed 12/29/20 Page 2 of 6




Because Petitioner is in custody pursuant to a state court judgment,

§ 3582(c)(1)(a) is inapplicable to him.

      Because Petitioner seeks immediate release from incarceration, it

appears that this application should be construed as a petition for a writ of

habeas corpus under § 2254. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)

(“[W]hen a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole

federal remedy is a writ of habeas corpus.”); see also Llewellyn v. Wolcott, No.

20 Civ. 498 (JLS), 2020 WL 2525770, at *4 (W.D.N.Y. May 18, 2020) (noting

that petitioner “does not seek an order directing prison or state officials to

improve or correct any alleged deficiencies in those [unconstitutional]

conditions; he seeks only immediate release from physical custody,” which is

available solely upon habeas corpus review).

      Petitioner is barred under 28 U.S.C. § 1651 from filing any new action in

forma pauperis (IFP), including a petition for a writ of habeas corpus under 28

U.S.C. § 2254, without first obtaining from the Court leave to file. See Phelps

v. United States, No. 93 Civ. 3330 (CLB) (S.D.N.Y. May 18, 1993).2 See also


2     Petitioner is also barred under 28 U.S.C. § 1915(g), the “three-strikes” provision of the
      Prison Litigation Reform Act (“PLRA”), from filing any new action IFP while a prisoner
      unless his allegations satisfy the PLRA’s “imminent danger” exception. See Phelps v.
      Berkman, No. 12 Civ. 1437 (LAP) (S.D.N.Y. Aug. 29, 2012). The PLRA’s “three strikes”
      provision does not generally apply to habeas proceedings. See Jones v. Smith, 720
      F.3d 142, 145-46 (2d Cir. 2013) (noting that habeas petitions not subject to PLRA three
      strikes provision, unless “analogous to the types of traditional civil suits that Congress
      was concerned about when it enacted the PLRA”).



                                              2
           Case 1:20-cv-10352-KPF Document 4 Filed 12/29/20 Page 3 of 6




Phelps v. Leconey, No. 1:12 Civ. 2695, 21 (LAP) (S.D.N.Y. Aug. 29, 2012) (citing

bar order issued in No. 93 Civ. 3330 as basis for dismissing petition under

§ 1651).

      Moreover, to proceed with a petition for a writ of habeas corpus in this

Court, a petitioner must either pay the $5.00 filing fee or, to request

authorization to proceed IFP, that is, without prepayment of fees, submit a

signed IFP application. See 28 U.S.C. §§ 1914, 1915. Petitioner submitted

this petition without the filing fee or an IFP application.

      Within thirty (30) days of the date of this Order, Petitioner must either

pay the $5.00 filing fee or complete and submit the attached IFP application.

If Petitioner submits the IFP application, it should be labeled with docket

number 20 Civ. 10352 (KPF). If the Court grants the IFP application,

Petitioner will be permitted to proceed without prepayment of fees. See 28

U.S.C. § 1915(a)(1).3

      The Clerk of Court is directed to mail a copy of this Order to Petitioner

and note service on the docket. No answer shall be required at this time. If

Petitioner fails to comply with this Order within the time allowed, the action

will be dismissed.

     The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith, and therefore IFP status is denied
3     If Petitioner does not want to pursue relief under § 2254, he may notify the Court in
      writing within 30 days that he wishes to withdraw the application. See Castro v.
      United States, 540 U.S. 375, 383 (2003); Adams v. United States, 155 F.3d 582, 584 (2d
      Cir. 1998) (per curiam); Cook v. New York State Div. of Parole, 321 F.3d 274, 282 (2d
      Cir. 2003). If Petitioner does not inform the Court within 30 days of his intent to
      withdraw the application rather than have it recharacterized, the application shall
      remain designated as a petition under § 2254.


                                            3
        Case 1:20-cv-10352-KPF Document 4 Filed 12/29/20 Page 4 of 6




for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438,

444–45 (1962) (holding that appellant demonstrates good faith when seeking

review of a nonfrivolous issue).

      SO ORDERED.

Dated: December 29, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge




                                      4
              Case 1:20-cv-10352-KPF Document 4 Filed 12/29/20 Page 5 of 6



                                   U NITED S TATES D ISTRICT C OURT
                                 S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                               CV                        (      ) (           )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


        APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                Yes             No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?                     Yes                 No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:

     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Check all that apply.

     (a) Business, profession, or other self-employment                               Yes                     No
     (b) Rent payments, interest, or dividends                                        Yes                     No



SDNY Rev: 8/5/2015
             Case 1:20-cv-10352-KPF Document 4 Filed 12/29/20 Page 6 of 6




     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No

     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.




     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5.   Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
     financial instrument or thing of value, including any item of value held in someone else’s name? If so,
     describe the property and its approximate value:



6.   Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
     expenses? If so, describe and provide the amount of the monthly expense:



7.   List all people who are dependent on you for support, your relationship with each person, and how
     much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:



Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                   City                           State            Zip Code


Telephone Number                                        E-mail Address (if available)



                                           IFP Application, page 2
